Exhibit 10.1

Execution Copy

PURCHASE AGREEMENT

July 14, 2014

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

As Representative of the Initial Purchasers

One Bryant Park

New York, New York 10036

Ladies and Gentlemen:

Introductory. Cardtronics, Inc., a Delaware corporation (the “Company”),
proposes to issue and sell to Merrill Lynch, Pierce, Fenner & Smith Incorporated
(“Merrill Lynch”) and the other several Initial Purchasers named in Schedule A
(the “Initial Purchasers”), acting severally and not jointly, the respective
amounts set forth in such Schedule A of $250,000,000 aggregate principal amount
of the Company’s 5.125%Senior Notes due 2022 (the “Notes”). Merrill Lynch has
agreed to act as the representative of the several Initial Purchasers (the
“Representative”) in connection with the offering and sale of the Securities (as
defined below).

The Securities will be issued pursuant to an indenture, to be dated as of July
28, 2014 (the “Indenture”), among the Company, the Guarantors (as defined
below), and Wells Fargo Bank, National Association, as trustee (the “Trustee”).
Notes will be issued only in book-entry form in the name of Cede & Co., as
nominee of The Depository Trust Company (the “Depositary”) pursuant to a letter
of representations, to be dated on or before the Closing Date (as defined in
Section 2 hereof) (the “DTC Agreement”), between the Company and the Depositary.

The holders of the Notes will be entitled to the benefits of a registration
rights agreement, to be dated as of July 28, 2014 (the “Registration Rights
Agreement”), among the Company, the Guarantors and the Initial Purchasers,
pursuant to which the Company and the Guarantors will be required to file with
the Commission (as defined below), under the circumstances set forth therein,
(i) a registration statement under the Securities Act (as defined below)
relating to another series of debt securities of the Company with terms
substantially identical to the Notes (the “Exchange Notes”) to be offered in
exchange for the Notes (the “Exchange Offer”) and (ii) a shelf registration
statement pursuant to Rule 415 of the Securities Act relating to the resale by
certain holders of the Notes, and in each case, to use its reasonable best
efforts to cause such registration statements to be declared effective.

The payment of principal of, premium, if any, and interest on the Notes will be
fully and unconditionally guaranteed on a senior unsecured basis, jointly and
severally by (i) the entities listed on the signature pages hereof as
“Guarantors” and (ii) any subsidiary of the Company formed or acquired after the
Closing Date that executes a supplement to the Indenture guaranteeing the Notes
in accordance with the terms of the Indenture, and their respective successors
and assigns (collectively, the “Guarantors”), pursuant to their guarantees (the
“Guarantees”). The Notes and the related Guarantees are herein collectively
referred to as the “Securities”; and the Exchange Notes and the related
Guarantees are herein collectively referred to as the “Exchange Securities.”



--------------------------------------------------------------------------------

In connection with the offering of the Securities, the Company is separately
commencing a tender offer (the “Tender Offer”) for any and all of the
$179,442,000 outstanding aggregate principal amount of its 8.250% senior
subordinated notes due 2018 (the “2018 Notes”). In conjunction with the Tender
Offer, the Company is also soliciting from holders of the 2018 Notes (the
“Consent Solicitation”) consents to proposed amendments to the indenture
governing the 2018 Notes, which would eliminate most of the covenants and
certain events of default applicable to the 2018 Notes. The offering of
Securities is not conditioned upon the Company’s completion of the Tender Offer
or the Consent Solicitation.

This Agreement, the Registration Rights Agreement, the DTC Agreement, the Notes,
the Exchange Notes and the Indenture are referred to herein as the “Transaction
Documents.”

The Company understands that the Initial Purchasers propose to make an offering
of the Securities on the terms and in the manner set forth herein and in the
Pricing Disclosure Package and agrees that the Initial Purchasers may resell,
subject to the conditions set forth herein, all or a portion of the Securities
to purchasers (the “Subsequent Purchasers”) on the terms set forth in the
Pricing Disclosure Package (the first time when sales of the Securities are made
is referred to as the “Time of Sale”). The Securities are to be offered and sold
to or through the Initial Purchasers without being registered with the
Securities and Exchange Commission (the “Commission”) under the Securities Act
of 1933 (as amended, the “Securities Act,” which term, as used herein, includes
the rules and regulations of the Commission promulgated thereunder), in reliance
upon exemptions therefrom. Pursuant to the terms of the Securities and the
Indenture, investors who acquire the Securities shall be deemed to have agreed
that the Securities may only be resold or otherwise transferred, after the date
hereof, if such Securities are registered for sale under the Securities Act or
if an exemption from the registration requirements of the Securities Act is
available (including the exemptions afforded by Rule 144A under the Securities
Act (“Rule 144A”) or Regulation S under the Securities Act (“Regulation S”)).

The Company has prepared and delivered to each Initial Purchaser copies of a
preliminary offering memorandum, dated July 14, 2014 (the “Preliminary Offering
Memorandum”), and has prepared and delivered to each Initial Purchaser copies of
a Pricing Term Sheet, dated July 14, 2014 (the “Pricing Term Sheet”), describing
the terms of the Securities, each for use by such Initial Purchaser in
connection with its solicitation of offers to purchase the Securities, attached
hereto as Schedule B. The Preliminary Offering Memorandum and the Pricing Term
Sheet are herein referred to as the “Pricing Disclosure Package.” Promptly after
this Agreement is executed and delivered, the Company will prepare and deliver
to each Initial Purchaser a final offering memorandum dated the date hereof (the
“Final Offering Memorandum”).

All references herein to the terms “Pricing Disclosure Package” and “Final
Offering Memorandum” shall be deemed to mean and include all information filed
under the Securities Exchange Act of 1934 (as amended, the “Exchange Act,” which
term, as used herein, includes the rules and regulations of the Commission
promulgated thereunder) prior to the Time of Sale and incorporated by reference
in the Pricing Disclosure Package (including the Preliminary

 

2



--------------------------------------------------------------------------------

Offering Memorandum) or the Final Offering Memorandum (as the case may be), and
all references herein to the terms “amend,” “amendment” or “supplement” with
respect to the Final Offering Memorandum shall be deemed to mean and include all
information filed under the Exchange Act after the Time of Sale and incorporated
by reference in the Final Offering Memorandum.

The Company hereby confirms its agreements with the Initial Purchasers as
follows:

SECTION 1. Representations and Warranties. Each of the Company and the
Guarantors, jointly and severally, hereby represents and warrants to each
Initial Purchaser that, as of the date hereof and as of the Closing Date
(references in this Section 1 to the “Offering Memorandum” are to (x) the
Pricing Disclosure Package in the case of representations and warranties made as
of the date hereof and (y) the Pricing Disclosure Package and the Final Offering
Memorandum in the case of representations and warranties made as of the Closing
Date):

(a) No Registration Required. Subject to compliance by the Initial Purchasers
with the representations and warranties set forth in Section 2 hereof and with
the procedures set forth in Section 7 hereof, it is not necessary in connection
with the offer, sale and delivery of the Securities to the Initial Purchasers
and to each Subsequent Purchaser in the manner contemplated by this Agreement
and the Offering Memorandum to register the Securities under the Securities Act
or, until such time as the Exchange Securities are issued pursuant to an
effective registration statement, to qualify the Indenture under the Trust
Indenture Act of 1939, as amended (the “Trust Indenture Act,” which term, as
used herein, includes the rules and regulations of the Commission promulgated
thereunder).

(b) No Integration of Offerings or General Solicitation. None of the Company,
its affiliates (as such term is defined in Rule 501 under the Securities Act)
(each, an “Affiliate”), or any person acting on its or any of their behalf
(other than the Initial Purchasers, as to whom the Company and the Guarantors
make no representation or warranty) has, directly or indirectly, solicited any
offer to buy or offered to sell, or will, directly or indirectly, solicit any
offer to buy or offer to sell, in the United States or to any United States
citizen or resident, any security which is or would be integrated with the sale
of the Securities in a manner that would require the Securities to be registered
under the Securities Act. None of the Company, its Affiliates, or any person
acting on its or any of their behalf (other than the Initial Purchasers, as to
whom the Company and the Guarantors make no representation or warranty) has
engaged or will engage, in connection with the offering of the Securities, in
any form of general solicitation or general advertising within the meaning of
Rule 502 under the Securities Act. With respect to those Securities sold in
reliance upon Regulation S, (i) none of the Company, its Affiliates or any
person acting on its or their behalf (other than the Initial Purchasers, as to
whom the Company and the Guarantors make no representation or warranty) has
engaged or will engage in any directed selling efforts within the meaning of
Regulation S and (ii) each of the Company and its Affiliates and any person
acting on its or their behalf (other than the Initial Purchasers, as to whom the
Company and the Guarantors make no representation or warranty) has complied and
will comply with the offering restrictions set forth in Regulation S.

 

3



--------------------------------------------------------------------------------

(c) Eligibility for Resale under Rule 144A. The Securities are eligible for
resale pursuant to Rule 144A and will not be, at the Closing Date, of the same
class as securities listed on a national securities exchange registered under
Section 6 of the Exchange Act or quoted in a U.S. automated interdealer
quotation system.

(d) The Pricing Disclosure Package and Offering Memorandum. Neither the Pricing
Disclosure Package, as of the Time of Sale, nor the Final Offering Memorandum,
as of its date or (as amended or supplemented in accordance with Section 3(a),
as applicable) as of the Closing Date, contains any untrue statement of a
material fact or omits to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that this representation and warranty shall not
apply to statements in or omissions from the Pricing Disclosure Package, the
Final Offering Memorandum or any amendment or supplement thereto made in
reliance upon and in conformity with information furnished to the Company in
writing by any Initial Purchaser through the Representative expressly for use in
the Pricing Disclosure Package, the Final Offering Memorandum or any amendment
or supplement thereto, as the case may be. The Pricing Disclosure Package
contains, and the Final Offering Memorandum will contain, all the information
specified in, and meeting the applicable requirements of, Rule 144A. The Company
and the Guarantors have not distributed and will not distribute, prior to the
later of the Closing Date and the completion of the Initial Purchasers’
distribution of the Securities, any written offering material in connection with
the offering and sale of the Securities other than the Pricing Disclosure
Package and the Final Offering Memorandum.

(e) Company Additional Written Communications. The Company and the Guarantors
have not prepared, made, used, authorized, approved or distributed and will not
prepare, make, use, authorize, approve or distribute any written communication
that constitutes an offer to sell or solicitation of an offer to buy the
Securities other than (i) the Pricing Disclosure Package, (ii) the Final
Offering Memorandum and (iii) any electronic road show or other written
communications, in each case used in accordance with Section 3(a). Each such
communication by the Company or its agents and representatives pursuant to
clause (iii) of the preceding sentence (each, a “Company Additional Written
Communication”), when taken together with the Pricing Disclosure Package, did
not as of the Time of Sale, and at the Closing Date will not, contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading; provided that this representation and warranty
shall not apply to statements in or omissions from each such Company Additional
Written Communication made in reliance upon and in conformity with information
furnished to the Company in writing by any Initial Purchaser through the
Representative expressly for use in any Company Additional Written
Communication.

(f) Incorporated Documents. The documents incorporated or deemed to be
incorporated by reference in the Offering Memorandum at the time they were or

 

4



--------------------------------------------------------------------------------

hereafter are filed with the Commission (collectively, the “Incorporated
Documents”) complied or will comply in all material respects with the applicable
requirements of the Exchange Act. Each such Incorporated Document, when taken
together with the Pricing Disclosure Package, did not as of the Time of Sale,
and at the Closing Date will not, contain any untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading.

(g) The Purchase Agreement. This Agreement has been duly authorized, executed
and delivered by the Company and the Guarantors.

(h) Registration Rights Agreement and DTC Agreement. The Registration Rights
Agreement has been duly authorized by the Company and the Guarantors and, on the
Closing Date, will have been duly executed and delivered by, and (assuming the
due authorization, execution and delivery thereof by the Initial Purchasers)
will constitute a valid and binding agreement of, the Company and the
Guarantors, enforceable against each of the Company and the Guarantors in
accordance with its terms, except as the enforcement thereof may be limited by
applicable bankruptcy, insolvency, fraudulent conveyance or transfer,
reorganization, moratorium or other similar laws relating to or affecting the
rights and remedies of creditors generally or by general equitable principles
(regardless of whether such enforceability is considered in a proceeding in
equity or at law) or by any implied covenants of good faith or fair dealing (the
“Enforceability Exceptions”) and except as rights to indemnification may be
limited by applicable law. The DTC Agreement has been duly authorized and, on
the Closing Date (assuming the due authorization and valid execution and
delivery thereof by the Depositary), will have been duly executed and delivered
by, and will constitute a valid and binding agreement of, the Company,
enforceable against the Company in accordance with its terms, except as the
enforcement thereof may be limited by the Enforceability Exceptions.

(i) Authorization of the Notes, Exchange Notes and Guarantees. The Notes to be
purchased by the Initial Purchasers from the Company will on the Closing Date be
in the form contemplated by the Indenture, have been duly authorized for
issuance and sale pursuant to this Agreement and the Indenture and, at the
Closing Date, will have been duly executed by the Company and, when
authenticated in the manner provided for in the Indenture and delivered against
payment of the purchase price therefor, will constitute valid and binding
obligations of the Company, enforceable against the Company in accordance with
their terms, except as the enforcement thereof may be limited by the
Enforceability Exceptions, and will be entitled to the benefits of the
Indenture. The Exchange Notes have been duly and validly authorized for issuance
by the Company, and when issued and authenticated in accordance with the terms
of the Indenture, the Registration Rights Agreement and the Exchange Offer, will
constitute valid and binding obligations of the Company, enforceable against the
Company in accordance with their terms, except as the enforcement thereof may be
limited by the Enforceability Exceptions, and will be entitled to the benefits
of the Indenture. The Guarantees of the Notes on the Closing Date and the
Guarantees of the Exchange Notes when issued have been duly authorized for
issuance pursuant to this Agreement and the

 

5



--------------------------------------------------------------------------------

Indenture. When the Notes have been authenticated in the manner provided for in
the Indenture and issued and delivered against payment of the purchase price
therefor, the Guarantees of the Notes will constitute valid and binding
agreements of the Guarantors; and, when the Exchange Notes have been
authenticated in the manner provided for in the Indenture and issued and
delivered in accordance with the Registration Rights Agreement, the Guarantees
of the Exchange Notes will constitute valid and binding agreements of the
Guarantors, in each case, enforceable in accordance with their terms, except as
the enforcement thereof may be limited by the Enforceability Exceptions, and
will be entitled to the benefits of the Indenture.

(j) Authorization of the Indenture. The Indenture has been duly authorized by
the Company and the Guarantors and, at the Closing Date, will have been duly
executed and delivered by the Company and the Guarantors and (assuming the due
authorization, execution and delivery of the Indenture by the Trustee) will
constitute a valid and binding agreement of the Company and the Guarantors,
enforceable against the Company and the Guarantors in accordance with its terms,
except as the enforcement thereof may be limited by the Enforceability
Exceptions and except as rights to indemnification may be limited by applicable
law. On the Closing Date the Indenture will conform in all material respects to
the requirements of the Trust Indenture Act of 1939, as amended (the “Trust
Indenture Act”) and the rules and regulations of the Commission applicable to an
indenture qualified thereunder.

(k) Description of the Securities and the Indenture. The Securities and the
Indenture will conform in all material respects to the respective statements
relating thereto in the Pricing Disclosure Package and the Offering Memorandum.

(l) No Material Adverse Change. Except as otherwise disclosed in the Offering
Memorandum (exclusive of any amendment or supplement thereto), subsequent to the
respective dates as of which information is given in the Offering Memorandum
(exclusive of any amendment or supplement thereto), there has not been (i) any
material adverse change in the business, prospects, properties, management,
financial condition or results of operations of the Company and its
subsidiaries, considered as one entity (any such change is called a “Material
Adverse Change”); (ii) any transaction which is material to the Company and its
subsidiaries taken as a whole; (iii) any obligation or liability, direct or
contingent (including any off-balance sheet obligations), incurred by the
Company or any subsidiary, which is material to the Company and its subsidiaries
taken as a whole, (iv) any change in the capital stock or outstanding
indebtedness of the Company or any subsidiary that would cause or result in a
Material Adverse Change or (v) any dividend or distribution of any kind
declared, paid or made on the capital stock of the Company or any subsidiary.

(m) Independent Accountants. KPMG, LLP, which expressed its opinion with respect
to the financial statements (which term as used in this Agreement includes the
related notes thereto) filed with the Commission and incorporated by reference
in the Offering Memorandum, is an independent registered public accounting firm
within the meaning of the Securities Act, the Exchange Act and the rules of the
Public Company Accounting Oversight Board.

 

6



--------------------------------------------------------------------------------

(n) Preparation of the Financial Statements. The historical financial
statements, together with the related schedules and notes, incorporated by
reference in the Offering Memorandum present fairly the consolidated financial
position of the entities to which they relate as of and at the dates indicated
and the results of their operations and cash flows for the periods specified.
Such financial statements have been prepared in conformity with generally
accepted accounting principles as applied in the United States (“GAAP”) applied
on a consistent basis throughout the periods involved, except as may be
expressly stated in the related notes thereto. The financial data set forth in
the Offering Memorandum under the captions “Summary—Summary Historical
Consolidated Financial and Operating Data fairly present the information set
forth therein on a basis consistent with that of the audited financial
statements contained in the Offering Memorandum. The statistical and
market-related data and forward-looking statements included in the Offering
Memorandum are based on or derived from sources that the Company and its
subsidiaries believe to be reliable and accurate in all material respects and
represent their good faith estimates that are made on the basis of data derived
from such sources. The interactive data in eXtensible Business Reporting
Language included or incorporated by reference in the Offering Memorandum and
the Pricing Disclosure Package fairly present the information called for in all
material respects and have been prepared in accordance with the Commission’s
rules and guidelines applicable thereto.

(o) Incorporation and Good Standing of the Company and its Subsidiaries. Each of
the Company and its subsidiaries has been duly incorporated or formed, as
applicable, and is validly existing as a corporation, limited partnership or
limited liability company, as applicable, in good standing under the laws of the
jurisdiction of its incorporation or formation, as applicable, and has
corporate, partnership or limited liability company, as applicable, power and
authority to own, lease and operate its properties and to conduct its business
as described in the Offering Memorandum and, in the case of the Company and the
Guarantors, to enter into and perform its obligations under each of the
Transaction Documents to which it is a party; complete and correct copies of the
charters and bylaws or other organizational documents of the Company and its
subsidiaries and all amendments thereto have been delivered to you, and no
change therein will be made on or after the date hereof through and including
the Closing Date. Each of the Company and each subsidiary is duly qualified as a
foreign corporation, limited partnership or limited liability company, as
applicable, to transact business and is in good standing or equivalent status in
each jurisdiction in which such qualification is required, whether by reason of
the ownership or leasing of property or the conduct of business, except for such
jurisdictions where the failure to so qualify or to be in good standing would
not, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Change. All of the issued and outstanding capital stock or
other ownership interest of each subsidiary has been duly authorized and validly
issued, is fully paid (to the extent required under their respective
organizational documents) and nonassessable (except as such nonassessability may
be affected by Sections 18-607 and 18-804 of the Delaware Limited Liability
Company Act) and is owned by the Company (other than Cardtronics México, S.A. de
C.V.), directly or through subsidiaries, free and clear of any security
interest, mortgage, pledge, lien, encumbrance or claim, except as disclosed in
the Offering Memorandum. The Company has no subsidiaries (as defined under the
Securities Act) other than those listed in Schedule C.

 

7



--------------------------------------------------------------------------------

(p) Capitalization and Other Capital Stock Matters. On a consolidated basis,
after giving pro forma effect to the issuance and sale of the Securities
pursuant hereto, the Company would have an authorized and outstanding
capitalization as set forth in the Offering Memorandum under the caption
“Capitalization.” All of the outstanding shares of common stock of the Company
(the “Common Stock”) have been duly authorized and validly issued, are fully
paid and nonassessable and have been issued in compliance with all applicable
securities laws. None of the outstanding shares of Common Stock were issued in
violation of any preemptive rights, rights of first refusal or other similar
rights to subscribe for or purchase securities of the Company. There are no
authorized or outstanding options, warrants, preemptive rights, rights of first
refusal or other rights to purchase, or equity or debt securities convertible
into or exchangeable or exercisable for, any capital stock of the Company or any
of its subsidiaries other than those accurately described in the Offering
Memorandum.

(q) Non-Contravention of Existing Instruments; No Further Authorizations or
Approvals Required. Neither the Company nor any of its subsidiaries is in
violation of or in default (or, with the giving of notice or lapse of time,
would be in default) (“Default”) under (i) its charter, bylaws or other
organizational document, (ii) any indenture, mortgage, loan or credit agreement,
note, contract, franchise, lease or other instrument to which it is a party or
by which it any of its properties may be bound (each, an “Existing Instrument”),
(iii) any federal, state, local or foreign law, regulation or rule, (iv) any
rule or regulation of any self-regulatory organization or other non-governmental
regulatory authority that has jurisdiction over the Company and its subsidiaries
or (v) any decree, judgment or order applicable to it or any of its properties;
except, in the case of clauses (ii), (iii), (iv) and (v) above, for such
violations or Defaults as would not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Change. The execution,
delivery and performance of the Transaction Documents by the Company and the
Guarantors party thereto, and the issuance and delivery of the Securities or the
Exchange Securities, and consummation of the transactions contemplated hereby
and thereby and by the Offering Memorandum will not conflict with, result in any
breach or violation of or constitute a Default or a Debt Repayment Triggering
Event (as defined below) under (i) the charter, bylaws or other organizational
document of the Company or any of its subsidiaries, (ii) an Existing Instrument,
(iii) any federal, state, local or foreign law, regulation or rule, (iv) any
rule or regulation of any self-regulatory organization or other non-governmental
regulatory authority (including, without limitation, the rules and regulations
of the NASDAQ) that has jurisdiction over the Company and its subsidiaries or
(v) any decree, judgment or order applicable to the Company or any of its
subsidiaries or any of their respective properties; except, in the case of
clauses (ii), (iii), (iv) and (v) above, for such conflicts, breaches,
violations or Defaults as would not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Change or as would not be
expected to materially adversely affect the ability of the Company to consummate
the transactions contemplated herein. No consent, approval, authorization or
other order of, or registration or filing with, any court or other governmental
or regulatory authority or

 

8



--------------------------------------------------------------------------------

agency, or approval of the stockholders of the Company, is required for the
execution, delivery and performance of the Transaction Documents by the Company
and the Guarantors to the extent a party thereto, or the issuance and delivery
of the Securities or the Exchange Securities, or consummation of the
transactions contemplated hereby and thereby and by the Offering Memorandum,
except such as have been obtained or made by the Company and are in full force
and effect under the Securities Act, applicable securities laws of the several
states of the United States and except such as may be required by the securities
laws of the several states of the United States with respect to the Company’s
obligations under the Registration Rights Agreement. As used herein, a “Debt
Repayment Triggering Event” means any event or condition which gives, or with
the giving of notice or lapse of time would give, the holder of any note,
debenture or other evidence of indebtedness (or any person acting on such
holder’s behalf) the right to require the repurchase, redemption or repayment of
all or a portion of such indebtedness by the Company or any of its subsidiaries.

(r) No Material Actions or Proceedings. Except as otherwise disclosed in the
Offering Memorandum, there are no legal or governmental actions, suits or
proceedings pending or, to the Company’s and the Guarantors’ knowledge,
threatened or contemplated to which the Company or any of its subsidiaries or
any of their respective directors or officers, acting in their capacity as such,
is or would be a party or of which any of their respective properties is or
would be subject at law or in equity, except any such action, suit or proceeding
that, if resolved adversely to the Company or any subsidiary, would not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Change.

(s) Intellectual Property Rights. Except as otherwise disclosed in the Offering
Memorandum, the Company and its subsidiaries own or possess all inventions,
patent applications, patents, trademarks (both registered and unregistered),
tradenames, service names, copyrights, trade secrets and other proprietary
information described in the Offering Memorandum as being owned or licensed by
it or which is necessary for the conduct of, or material to, its businesses
(collectively, the “Intellectual Property”), and the Company is unaware of any
claim to the contrary or any challenge by any other person to the rights of the
Company or any of its subsidiaries with respect to the Intellectual Property;
neither the Company nor any of its subsidiaries has infringed or is infringing
the intellectual property of a third party, and neither the Company nor any
subsidiary has received notice of a claim by a third party to the contrary,
except as would not, individually or in the aggregate, reasonably be expected to
result in a Material Adverse Change or adversely affect the consummation of the
transactions contemplated by this Agreement.

(t) All Necessary Permits, etc. Except as otherwise disclosed in the Offering
Memorandum, the Company and each subsidiary has all necessary licenses,
authorizations, consents and approvals of governmental or regulatory authorities
and has made all necessary filings required under any applicable law, regulation
or rule, in order to conduct their respective businesses, except where such
failure to obtain such licenses, authorizations, consents and approvals would
not, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Change; neither the Company nor

 

9



--------------------------------------------------------------------------------

any of its subsidiaries is in violation of, or in default under, or has received
notice of any proceedings relating to revocation or modification of, or
non-compliance with, any such license, authorization, consent or approval or any
federal, state, local or foreign law, regulation or rule or any decree, order or
judgment applicable to the Company or any of its subsidiaries, except where such
violation, default, revocation or modification would not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Change.

(u) Title to Properties. The Company and each of its subsidiaries has good and
marketable title to all property described in the Offering Memorandum, in each
case free and clear of any security interests, mortgages, liens, encumbrances,
equities, claims and other defects, except (i) as disclosed in the Offering
Memorandum, (ii) liens that arise under the Amended and Restated Credit
Agreement, dated April 24, 2014, by and among the Company, the Guarantors party
thereto, the Lenders party thereto, JPMorgan Chase Bank, N.A., J.P. Morgan
Europe Limited, Bank of America, N.A, and Wells Fargo Bank, N.A., as amended
(the “Credit Agreement”) and (iii) such as do not materially interfere with the
use made or proposed to be made of such property by the Company or such
subsidiary. The property described in the Offering Memorandum as being held
under lease by the Company or any subsidiary is held under valid and enforceable
leases, with such exceptions as do not materially interfere with the use made or
proposed to be made of such real property, improvements, equipment or personal
property by the Company or such subsidiary taken as a whole.

(v) Tax Law Compliance. Except as would not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Change, all tax returns
required to be filed by the Company or any of its subsidiaries have been timely
filed, subject to permitted extensions, and all taxes and other assessments of a
similar nature (whether imposed directly or through withholding) including any
interest, additions to tax or penalties applicable thereto due or claimed to be
due from such entities have been timely paid, other than those being contested
in good faith and for which adequate reserves have been provided.

(w) Company and Guarantors Not an “Investment Company”. Neither the Company nor
any Guarantor is, and after giving effect to the offering and sale of the
Securities and the application of the proceeds therefrom, will not be required
to register as, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.

(x) Insurance. The Company and each of its subsidiaries maintain insurance
covering their respective properties, operations, personnel and businesses as
the Company reasonably deems adequate; such insurance insures against such
losses and risks to an extent which is adequate in accordance with customary
industry practice to protect the Company and its subsidiaries and their
respective businesses; all such insurance is fully in force on the date hereof
and will be fully in force at the time of purchase. The Company has no reason to
believe that it or any subsidiary will not be able (i) to renew its existing
insurance coverage as and when such policies expire or (ii) to obtain comparable
coverage from similar institutions as may be necessary or appropriate to conduct
its business as now conducted and at a cost that would not reasonably be
expected to result in a Material Adverse Change.

 

10



--------------------------------------------------------------------------------

(y) No Price Stabilization or Manipulation. Neither the Company nor any of its
subsidiaries nor, to the Company’s and the Guarantors’ knowledge, any of their
respective directors or officers, has taken, directly or indirectly, any action
designed to or that might be reasonably expected to cause or result in
stabilization or manipulation of the price of any security of the Company to
facilitate the sale or resale of the Securities.

(z) Solvency. Each of the Company and the Guarantors is, and immediately after
the Closing Date will be, Solvent. As used herein, the term “Solvent” means,
with respect to any person on a particular date, that on such date (i) the fair
market value of the assets of such person is greater than the total amount of
liabilities (including known contingent liabilities) of such person, (ii) the
present fair salable value of the assets of such person is greater than the
amount that will be required to pay the probable liabilities of such person on
its debts as they become absolute and matured, (iii) such person is able to
realize upon its assets and pay its debts and other liabilities, including
contingent obligations, as they mature and (iv) such person does not have
unreasonably small capital.

(aa) Compliance with Sarbanes-Oxley. The Company and its subsidiaries and, to
the knowledge of the Company and the Guarantors, their respective officers and
directors are in compliance in all material respects with the applicable
effective provisions of the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley
Act,” which term, as used herein, includes the rules and regulations of the
Commission promulgated thereunder).

(bb) Company’s Accounting System. The Company and its subsidiaries maintain a
system of accounting controls that is in compliance with the Sarbanes-Oxley Act
and is sufficient to provide reasonable assurances that: (i) transactions are
executed in accordance with management’s general or specific authorization;
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain accountability for assets;
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization; and (iv) the recorded accountability for assets is
compared with existing assets at reasonable intervals and appropriate action is
taken with respect to any differences; and (v) the interactive data in
eXtensible Business Reporting Language included or incorporated by reference in
the Offering Memorandum and the Pricing Disclosure Package fairly present the
information called for in all material respects and are prepared in accordance
with the Commission’s rules and guidelines applicable thereto.

(cc) Disclosure Controls and Procedures. The Company has established and
maintains disclosure controls and procedures (as such term is defined in Rules
13a-15 and 15d-15 under the Exchange Act); such disclosure controls and
procedures are designed to provide reasonable assurance that the information
required to be disclosed by the Company in reports that it files under the
Exchange Act is accumulated and communicated to the Company’s management,
including its principal executive officer

 

11



--------------------------------------------------------------------------------

and principal financial officer, as appropriate, to allow timely decisions
regarding required disclosure; such disclosure controls and procedures are
effective in all material respects to perform the functions for which they were
established; the Company’s auditors and the Audit Committee of the Board of
Directors of the Company have been advised of: (i) any significant deficiencies
or material weaknesses in the design or operation of internal controls over
financial reporting which are reasonably likely to adversely affect the
Company’s ability to record, process, summarize, and report financial data; and
(ii) any fraud, whether or not material, that involves management or other
employees who have a significant role in the Company’s internal controls over
financial reporting; and since the date of the most recent evaluation of such
disclosure controls and procedures, there have been no significant changes in
internal controls or in other factors that materially affected the Company’s
internal controls, including any corrective actions with regard to significant
deficiencies and material weaknesses.

(dd) Regulations T, U, X. Neither the Company nor any Guarantor nor any of their
respective subsidiaries nor any agent thereof acting on their behalf has taken,
and none of them will take, any action that would cause this Agreement or the
issuance or sale of the Securities to violate Regulation T, Regulation U or
Regulation X of the Board of Governors of the Federal Reserve System.

(ee) Compliance with and Liability Under Environmental Laws. Except as would
not, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Change: (i) the Company and its subsidiaries and their
respective properties, assets and operations are in compliance with, and the
Company and each of its subsidiaries hold all permits, authorizations and
approvals required under, Environmental Laws (as defined below); (ii) to the
Company’s and the Guarantors’ knowledge, there are no events, conditions,
circumstances, activities, practices, actions, omissions or plans that could
reasonably be expected to give rise to any material costs or liabilities to the
Company or any subsidiary under, or to interfere with or prevent compliance by
the Company or any subsidiary with, Environmental Laws; and (iii) neither the
Company nor any of its subsidiaries (A) is to the Company’s and the Guarantors’
knowledge the subject of any investigation, (B) has received any notice or
claim, (C) is a party to or affected by any pending or, to the Company’s and the
Guarantors’ knowledge, threatened action, suit or proceeding, or (D) is a party
to any judgment, decree, order or agreement, in each case relating to any
alleged violation of any Environmental Law or any actual or alleged release or
threatened release or cleanup at any location of any Hazardous Materials (as
defined below) (as used herein, “Environmental Law” means any federal, state,
local or foreign law, statute, ordinance, rule, regulation, order, decree,
judgment, injunction, permit, license, authorization or other binding
requirement, or common law, relating to health, safety or the protection,
cleanup or restoration of the environment or natural resources, including those
relating to the distribution, processing, generation, treatment, storage,
disposal, transportation, other handling or release or threatened release of
Hazardous Materials, and “Hazardous Materials” means any material (including,
without limitation, pollutants, contaminants, hazardous or toxic substances or
wastes) that is regulated by or may give rise to liability under any
Environmental Law).

 

12



--------------------------------------------------------------------------------

(ff) Compliance with Labor Laws. Except as otherwise disclosed in the Offering
Memorandum or as would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Change, (i) there is (A) no unfair
labor practice complaint pending or, to the Company’s and the Guarantors’
knowledge, threatened against the Company or any of its subsidiaries before the
National Labor Relations Board, and no grievance or arbitration proceeding
arising out of or under collective bargaining agreements pending, or to the
Company’s and the Guarantors’ knowledge, threatened, against the Company or any
of its subsidiaries, (B) no strike, labor dispute, slowdown or stoppage pending
or, to the Company’s and the Guarantors’ knowledge, threatened against the
Company or any of its subsidiaries and (C) no union representation dispute
currently existing with respect to the employees of the Company or any of its
subsidiaries and, to the Company’s and the Guarantors’ knowledge, no union
organizing activities are currently taking place concerning the employees of the
Company and (ii) there has been no violation of any federal, state or local law
relating to discrimination in hiring, promotion or pay of employees or of any
applicable wage or hour laws.

(gg) No Unlawful Contributions or Other Payments. Neither the Company nor any of
its subsidiaries, nor any director, officer or employee of the Company or any of
its subsidiaries nor, to the knowledge of the Company and each of the
Guarantors, any agent, affiliate or other person associated with or acting on
behalf of the Company or any of its subsidiaries has (i) used any corporate
funds for any unlawful contribution, gift, entertainment or other unlawful
expense relating to political activity; (ii) made or taken an act in furtherance
of an offer, promise or authorization of any direct or indirect unlawful payment
or benefit to any foreign or domestic government official or employee, including
of any government-owned or controlled entity or of a public international
organization, or any person acting in an official capacity for or on behalf of
any of the foregoing, or any political party or party official or candidate for
political office; (iii) violated or is in violation of any provision of the
Foreign Corrupt Practices Act of 1977, as amended, or any applicable law or
regulation implementing the OECD Convention on Combating Bribery of Foreign
Public Officials in International Business Transactions, or committed an offence
under the Bribery Act 2010 of the United Kingdom, or any other applicable
anti-bribery or anti-corruption law; or (iv) made, offered, agreed, requested or
taken an act in furtherance of any unlawful bribe or other unlawful benefit,
including, without limitation, any rebate, payoff, influence payment, kickback
or other unlawful or improper payment or benefit. The Company and its
subsidiaries have instituted, maintain and enforce, policies and procedures
designed to promote and ensure compliance with all applicable anti-bribery and
anti-corruption laws.

(hh) No Conflict with Money Laundering Laws. The operations of the Company and
its subsidiaries are and have been conducted at all times in compliance with
applicable financial recordkeeping and reporting requirements, including those
of the Currency and Foreign Transactions Reporting Act of 1970, as amended, the
applicable money laundering statutes of all jurisdictions where the Company or
any of its subsidiaries conducts business, the rules and regulations thereunder
and any related or similar rules, regulations or guidelines, issued,
administered or enforced by any governmental agency (collectively, the
“Anti-Money Laundering Laws”), and no action, suit or proceeding by or before
any court or governmental agency, authority or

 

13



--------------------------------------------------------------------------------

body or any arbitrator involving the Company or any of its subsidiaries with
respect to the Anti-Money Laundering Laws is pending or, to the knowledge of the
Company or any of the Guarantors, threatened.

(ii) No Conflict with Sanctions Laws. Neither the Company nor any of its
subsidiaries, nor, to the knowledge of the Company or any of the Guarantors, any
director, officer, employee, agent, affiliate or other person associated with or
acting on behalf of the Company or any of its subsidiaries is currently the
subject or the target of any sanctions administered or enforced by the U.S.
government, (including, without limitation, the Office of Foreign Assets Control
of the U.S. Department of the Treasury (“OFAC”) or the U.S. Department of State
and including, without limitation, the designation as a “specially designated
national” or “blocked person”), the United Nations Security Council (“UNSC”),
the European Union, Her Majesty’s Treasury (“HMT”), or other relevant sanctions
authority (collectively, “Sanctions”), nor is the Company or any of its
subsidiaries located, organized or resident in a country or territory that is
the subject or target of Sanctions, including, without limitation, Cuba, Iran,
North Korea, Sudan and Syria (each, a “Sanctioned Country”); and the Company
will not directly or indirectly use the proceeds of the offering of the
Securities hereunder, or lend, contribute or otherwise make available such
proceeds to any subsidiary, joint venture partner or other person or entity
(i) to fund or facilitate any activities of or business with any person that, at
the time of such funding or facilitation, is the subject or target of Sanctions,
(ii) to fund or facilitate any activities of or business in any Sanctioned
Country or (iii) in any other manner that will result in a violation by any
person (including any person participating in the transaction, whether as
underwriter, initial purchaser, advisor, investor or otherwise) of Sanctions.
For the past five years, the Company and its subsidiaries have not knowingly
engaged in and are not now knowingly engaged in any dealings or transactions
with any person that at the time of the dealing or transaction is or was the
subject or the target of Sanctions or with any Sanctioned Country.

Any certificate signed by an officer of the Company or any Guarantor and
delivered to the Initial Purchasers, the Representative or to counsel for the
Initial Purchasers shall be deemed to be a representation and warranty by the
Company or such Guarantor to each Initial Purchaser as to the matters set forth
therein.

SECTION 2. Purchase, Sale and Delivery of the Securities.

(a) The Securities. Each of the Company and the Guarantors agrees to issue and
sell to the Initial Purchasers, severally and not jointly, all of the
Securities, and subject to the conditions set forth herein, the Initial
Purchasers agree, severally and not jointly, to purchase from the Company and
the Guarantors the aggregate principal amount of Securities set forth opposite
their names on Schedule A, at a purchase price of 98.750% of the principal
amount thereof payable on the Closing Date, in each case, on the basis of the
representations, warranties and agreements herein contained, and upon the terms
herein set forth.

(b) The Closing Date. Delivery of certificates for the Securities in global form
to be purchased by the Initial Purchasers and payment therefor shall be made at
the offices of Vinson & Elkins L.L.P., 1001 Fannin Street, Suite 2500, Houston,
Texas 77002 (or such other place as

 

14



--------------------------------------------------------------------------------

may be agreed to by the Company and the Representative at 9:00 a.m. New York
City time, on July 28, 2014, or such other time and date as the Representative
shall designate by notice to the Company (the time and date of such closing are
called the “Closing Date”).

(c) Delivery of the Securities. The Company shall deliver, or cause to be
delivered, to Merrill Lynch for the accounts of the several Initial Purchasers
through the facilities of the Depositary on the Closing Date, against the
irrevocable release of a wire transfer of immediately available funds for the
amount of the purchase price therefor. The certificates for the Securities shall
be in such denominations as Merrill Lynch may designate, shall be registered in
the name of Cede & Co., as nominee of the Depositary, pursuant to the DTC
Agreement, and shall be delivered on the Closing Date to the Trustee, as the
Depositary’s custodian. Time shall be of the essence, and delivery at the time
and place specified in this Agreement is a further condition to the obligations
of the Initial Purchasers.

(d) Initial Purchasers as Qualified Institutional Buyers. Each Initial Purchaser
severally and not jointly represents and warrants to, and agrees with, the
Company that:

(i) it will offer and sell Securities (a) only to persons who it reasonably
believes are “qualified institutional buyers” within the meaning of Rule 144A
(“Qualified Institutional Buyers”) in transactions meeting the requirements of
Rule 144A or (b) upon the terms and conditions set forth in Annex I to this
Agreement; and

(ii) it will not offer or sell Securities by, any form of general solicitation
or general advertising, including but not limited to the methods described in
Rule 502(c) under the Securities Act.

SECTION 3. Additional Covenants. Each of the Company and the Guarantors further
covenants and agrees with each Initial Purchaser as follows:

(a) Preparation of Final Offering Memorandum; Initial Purchasers’ Review of
Proposed Amendments and Supplements and Company Additional Written
Communications. As promptly as practicable following the Time of Sale and in any
event not later than the second business day following the date hereof, the
Company will prepare and deliver to the Initial Purchasers the Final Offering
Memorandum, which shall consist of the Preliminary Offering Memorandum as
modified only by the information contained in the Pricing Term Sheet. The
Company will not amend or supplement the Preliminary Offering Memorandum or the
Pricing Term Sheet. The Company will not amend or supplement the Final Offering
Memorandum prior to the Closing Date unless the Representative shall previously
have been furnished a copy of the proposed amendment or supplement at least two
business days prior to the proposed use or filing, and shall not have reasonably
objected to such amendment or supplement. Before making, preparing, using,
authorizing, approving or distributing any Company Additional Written
Communication, the Company and the Guarantors will furnish to the Representative
a copy of such written communication for review and will not make, prepare, use,
authorize, approve or distribute any such written communication to which the
Representative reasonably objects.

 

15



--------------------------------------------------------------------------------

(b) Amendments and Supplements to the Final Offering Memorandum and Other
Securities Act Matters. If at any time prior to the Closing Date (i) any event
shall occur or condition shall exist as a result of which any of the Pricing
Disclosure Package as then amended or supplemented would include any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading or (ii) it is necessary to amend or
supplement any of the Pricing Disclosure Package to comply with law, the Company
and the Guarantors will immediately notify the Initial Purchasers thereof and
forthwith prepare and (subject to Section 3(a) hereof) furnish to the Initial
Purchasers such amendments or supplements to any of the Pricing Disclosure
Package as may be necessary so that the statements in any of the Pricing
Disclosure Package as so amended or supplemented will not, in the light of the
circumstances under which they were made, be misleading or so that any of the
Pricing Disclosure Package will comply with all applicable law. If, prior to the
completion of the placement of the Securities by the Initial Purchasers with the
Subsequent Purchasers, any event shall occur or condition exist as a result of
which it is necessary to amend or supplement the Final Offering Memorandum, as
then amended or supplemented, in order to make the statements therein, in the
light of the circumstances existing when the Final Offering Memorandum is
delivered to a Subsequent Purchaser, not misleading, or if in the judgment of
the Representative or counsel for the Initial Purchasers it is otherwise
necessary to amend or supplement the Final Offering Memorandum to comply with
applicable law, the Company and the Guarantors agree to promptly prepare
(subject to Section 3(a) hereof), file with the Commission and furnish at its
own expense to the Initial Purchasers, amendments or supplements to the Final
Offering Memorandum so that the statements in the Final Offering Memorandum as
so amended or supplemented will not, in the light of the circumstances at the
Closing Date and at the time of sale of Securities, be misleading or so that the
Final Offering Memorandum, as amended or supplemented, will comply with all
applicable law.

Following the consummation of the Exchange Offer or the effectiveness of an
applicable shelf registration statement and for so long as the Securities are
outstanding, if, in the judgment of the Representative, the Initial Purchasers
or any of their affiliates (as such term is defined in the Securities Act) are
required to deliver a prospectus in connection with sales of, or market-making
activities with respect to, the Securities, the Company and the Guarantors agree
to periodically amend the applicable registration statement so that the
information contained therein complies with the requirements of Section 10 of
the Securities Act, to amend the applicable registration statement or supplement
the related prospectus or the documents incorporated therein when necessary to
reflect any material changes in the information provided therein so that the
registration statement and the prospectus will not contain any untrue statement
of a material fact or omit to state any material fact necessary in order to make
the statements therein, in the light of the circumstances existing as of the
date the prospectus is so delivered, not misleading and to provide the Initial
Purchasers with copies of each amendment or supplement filed and such other
documents as the Initial Purchasers may reasonably request.

 

16



--------------------------------------------------------------------------------

The Company hereby expressly acknowledges that the indemnification and
contribution provisions of Sections 8 and 9 hereof are specifically applicable
and relate to each offering memorandum, registration statement, prospectus,
amendment or supplement referred to in this Section 3.

(c) Copies of the Offering Memorandum. The Company agrees to furnish the Initial
Purchasers, without charge, as many copies of the Pricing Disclosure Package and
the Final Offering Memorandum and any amendments and supplements thereto as they
shall reasonably request.

(d) Blue Sky Compliance. Each of the Company and the Guarantors shall cooperate
with the Representative and counsel for the Initial Purchasers to qualify or
register (or to obtain exemptions from qualifying or registering) all or any
part of the Securities for offer and sale under the securities laws of the
several states of the United States, the provinces of Canada or any other
jurisdictions reasonably requested by the Representative, shall comply in all
material respects with such laws and shall continue such qualifications,
registrations and exemptions in effect so long as required for the distribution
of the Securities. None of the Company or any of the Guarantors shall be
required to qualify as a foreign corporation or to take any action that would
subject it to general service of process in any such jurisdiction where it is
not presently qualified or where it would be subject to taxation as a foreign
corporation. The Company will advise the Representative promptly of the
suspension of the qualification or registration of (or any such exemption
relating to) the Securities for offering, sale or trading in any jurisdiction or
any initiation or threat of any proceeding for any such purpose, and in the
event of the issuance of any order suspending such qualification, registration
or exemption, each of the Company and the Guarantors shall use their
commercially reasonable efforts to obtain the withdrawal thereof at the earliest
possible moment.

(e) Use of Proceeds. The Company shall apply the net proceeds from the sale of
the Securities sold by it in the manner described under the caption “Use of
Proceeds” in the Pricing Disclosure Package.

(f) The Depositary. The Company will cooperate with the Initial Purchasers and
use its commercially reasonable efforts to permit the Securities to be eligible
for clearance and settlement through the facilities of the Depositary.

(g) Additional Issuer Information. Prior to the completion of the placement of
the Securities by the Initial Purchasers with the Subsequent Purchasers, the
Company shall file, on a timely basis, with the Commission the NASDAQ all
reports and documents required to be filed under Section 13 or 15 of the
Exchange Act. Additionally, at any time when the Company is not subject to
Section 13 or 15 of the Exchange Act, for the benefit of holders and beneficial
owners from time to time of the Securities, the Company shall furnish, at its
expense, upon request, to holders and beneficial owners of Securities and
prospective purchasers of Securities information (“Additional Issuer
Information”) satisfying the requirements of Rule 144A(d).

 

17



--------------------------------------------------------------------------------

(h) Agreement Not To Offer or Sell Additional Securities. During the period of
60 days following the date hereof, the Company will not, without the prior
written consent of the Representative (which consent may be withheld at the sole
discretion of the Representative), directly or indirectly, sell, offer, contract
or grant any option to sell, pledge, transfer or establish an open “put
equivalent position” within the meaning of Rule 16a-1 under the Exchange Act, or
otherwise dispose of or transfer, or announce the offering of, or file any
registration statement under the Securities Act in respect of, any debt
securities of the Company or securities exchangeable for or convertible into
debt securities of the Company (other than as contemplated by this Agreement and
to register the Exchange Securities).

(i) Future Reports to the Initial Purchasers. At any time when the Company is
not subject to Section 13 or 15 of the Exchange Act and any Securities or
Exchange Securities remain outstanding, the Company will furnish to the
Representative and, upon request, to each of the other Initial Purchasers:
(i) as soon as practicable after the end of each fiscal year, copies of the
Annual Report of the Company containing the balance sheet of the Company as of
the close of such fiscal year and statements of income, stockholders’ equity and
cash flows for the year then ended and the opinion thereon of the Company’s
independent public or certified public accountants; (ii) as soon as practicable
after the filing thereof, copies of each proxy statement, Annual Report on Form
10-K, Quarterly Report on Form 10-Q, Current Report on Form 8-K or other report
filed by the Company with the Commission, FINRA or any securities exchange; and
(iii) as soon as available, copies of any report or communication of the Company
mailed generally to holders of its capital stock or debt securities (including
the holders of the Securities), if, in each case, such documents are not filed
with the Commission within the time periods specified by the Commission’s rules
and regulations under Section 13 or 15 of the Exchange Act.

(j) No Integration. The Company agrees that it will not and will cause its
Affiliates not to make any offer or sale of securities of the Company or such
Affiliate of any class if, as a result of the doctrine of “integration” referred
to in Rule 502 under the Securities Act, such offer or sale would render invalid
(for the purpose of (i) the sale of the Securities by the Company and the
Guarantors to the Initial Purchasers, (ii) the resale of the Securities by the
Initial Purchasers to Subsequent Purchasers or (iii) the resale of the
Securities by such Subsequent Purchasers to others) the exemption from the
registration requirements of the Securities Act provided by Section 4(a)(2)
thereof or by Rule 144A or by Regulation S thereunder or otherwise.

(k) No General Solicitation or Directed Selling Efforts. The Company agrees that
it will not and will not permit any of its Affiliates or any other person acting
on its or their behalf (other than the Initial Purchasers, as to which no
covenant is given) to (i) solicit offers for, or offer or sell, the Securities
by means of any form of general solicitation or general advertising within the
meaning of Rule 502(c) of Regulation D or in any manner involving a public
offering within the meaning of Section 4(a)(2) of the Securities Act or
(ii) engage in any directed selling efforts with respect to the Securities
within the meaning of Regulation S, and the Company will and will cause all such
persons to comply with the offering restrictions requirement of Regulation S
with respect to the Securities.

 

18



--------------------------------------------------------------------------------

(l) No Restricted Resales. The Company will not, and will not permit any of its
directors, officers or subsidiaries or Affiliates to resell any of the Notes
that have been reacquired by any of them other than pursuant to an effective
registration statement or exemption under the Securities Act that results in the
Securities being freely tradeable upon such sale.

(m) Legended Securities. Each certificate for a Note will bear a legend
substantially to the effect contained in “Notice to Investors” in the
Preliminary Offering Memorandum for the time period and upon the other terms
stated in the Preliminary Offering Memorandum.

The Representative on behalf of the several Initial Purchasers, may, in its sole
discretion, waive in writing the performance by the Company of any one or more
of the foregoing covenants or extend the time for their performance.

SECTION 4. Payment of Expenses. Each of the Company and the Guarantors agrees to
pay all costs, fees and expenses incurred in connection with the performance of
its obligations hereunder and in connection with the transactions contemplated
hereby, including, without limitation, (i) all expenses incident to the issuance
and delivery of the Securities (including all printing and engraving costs),
(ii) all necessary issue, transfer and other stamp taxes in connection with the
issuance and sale of the Securities to the Initial Purchasers, (including on the
initial resale of the Securities by the Initial Purchasers), (iii) all fees and
expenses of the Company’s and the Guarantors’ counsel, independent public or
certified public accountants and other advisors, (iv) all costs and expenses
incurred in connection with the preparation, printing, filing, shipping and
distribution of the Pricing Disclosure Package and the Final Offering Memorandum
(including financial statements and exhibits), and all amendments and
supplements thereto, and the Transaction Documents, (v) all reasonable filing
fees, attorneys’ fees and expenses incurred by the Company, the Guarantors or
the Initial Purchasers in connection with qualifying or registering (or
obtaining exemptions from the qualification or registration of) all or any part
of the Securities for offer and sale under the securities laws of the several
states of the United States, the provinces of Canada or other jurisdictions
reasonably requested by the Initial Purchasers (including, without limitation,
the cost of preparing, printing and mailing preliminary and final blue sky or
legal investment memoranda and any related supplements to the Pricing Disclosure
Package or the Final Offering Memorandum), (vi) the reasonable fees and expenses
of the Trustee, including the fees and disbursements of counsel for the Trustee
in connection with the Indenture, the Securities and the Exchange Securities,
(vii) any fees payable in connection with the rating of the Securities with the
ratings agencies, (viii) any filing fees incident to, and any reasonable fees
and disbursements of counsel to the Initial Purchasers in connection with the
review by FINRA, if any, of the terms of the sale of the Securities or the
Exchange Securities, (ix) all fees and expenses (including reasonable fees and
expenses of counsel) of the Company and the Guarantors in connection with
approval of the Securities by the Depositary for “book-entry” transfer, and the
performance by the Company and the Guarantors of its other obligations under
this Agreement and (x) all expenses incident to the “road show” for the offering
of the Securities. Except as provided in this Section 4 and Sections 6, 8 and 9
hereof, the Initial Purchasers shall pay their own expenses, including the fees
and disbursements of their counsel.

 

19



--------------------------------------------------------------------------------

SECTION 5. Conditions of the Obligations of the Initial Purchasers. The
obligations of the several Initial Purchasers to purchase and pay for the
Securities as provided herein on the Closing Date shall be subject to the
accuracy of the representations and warranties on the part of the Company and
the Guarantors set forth in Section 1 hereof as of the date hereof and as of the
Closing Date as though then made and to the timely performance by the Company
and the Guarantors of their covenants and other obligations hereunder, and to
each of the following additional conditions:

(a) Accountant’s Comfort Letters. On the date hereof, the Initial Purchasers
shall have received from KPMG LLP, the independent registered public accounting
firm for the Company, a “comfort letter” dated the date hereof addressed to the
Initial Purchasers, in form and substance satisfactory to the Representative,
covering the financial information included or incorporated by reference in the
Pricing Disclosure Package and other customary matters. In addition, on the
Closing Date, the Initial Purchasers shall have received from such accountants a
“bring-down comfort letter” dated the Closing Date addressed to the Initial
Purchasers, in form and substance satisfactory to the Representative, in the
form of the “comfort letter” delivered on the date hereof, except that (i) it
shall cover the financial information included or incorporated by reference in
the Final Offering Memorandum and any amendment or supplement thereto and
(ii) procedures shall be brought down to a date no more than three (3) days
prior to the Closing Date.

(b) No Material Adverse Change or Ratings Agency Change. For the period from and
after the date of this Agreement and prior to the Closing Date:

(i) there shall not have occurred any Material Adverse Change the effect of
which, in the judgment of the Representative, makes it impracticable or
inadvisable to proceed with the offering, sale or delivery of the Securities on
the Closing Date on the terms and in the manner contemplated by this Agreement,
the Pricing Disclosure Package and the Final Offering Memorandum; and

(ii) there shall not have occurred any downgrading, nor shall any notice have
been given of any intended or potential downgrading or of any review for a
possible change that does not indicate the direction of the possible change, in
the rating accorded the Company or any of its subsidiaries or any of their
securities or indebtedness by any “nationally recognized statistical rating
organization” registered under Section 3(a)(62) of the Exchange Act.

(c) Opinion of Counsel for the Company. On the Closing Date the Initial
Purchasers shall have received the opinion of Vinson & Elkins L.L.P., counsel
for the Company, dated as of such Closing Date, the form of which is attached as
Exhibit A.

(d) Opinion of Counsel for the Initial Purchasers. On the Closing Date the
Initial Purchasers shall have received the opinion of Baker Botts L.L.P.,
counsel for the Initial Purchasers, dated as of such Closing Date, with respect
to such matters as may be reasonably requested by the Initial Purchasers.

 

20



--------------------------------------------------------------------------------

(e) Officers’ Certificate. On the Closing Date, the Initial Purchasers shall
have received a written certificate executed by the Chairman of the Board, Chief
Executive Officer or President of the Company and each Guarantor and the Chief
Financial Officer or Chief Accounting Officer of the Company and each Guarantor,
dated as of the Closing Date, to the effect set forth in Section 5(b)(ii)
hereof, and further to the effect that:

(i) for the period from and after the date of this Agreement and prior to the
Closing Date there has not occurred any Material Adverse Change;

(ii) the representations and warranties of the Company and the Guarantors set
forth in Section 1 hereof were true and correct as of the date hereof and are
true and correct as of the Closing Date with the same force and effect as though
expressly made on and as of the Closing Date; and

(iii) each of the Company and the Guarantors has complied with all the
agreements hereunder and satisfied all the conditions on its part to be
performed or satisfied hereunder at or prior to the Closing Date.

(f) Indenture; Registration Rights Agreement. The Company and the Guarantors
shall have executed and delivered the Indenture, in form and substance
reasonably satisfactory to the Initial Purchasers, and the Initial Purchasers
shall have received executed copies thereof. The Company and the Guarantors
shall have executed and delivered the Registration Rights Agreement, in form and
substance reasonably satisfactory to the Initial Purchasers, and the Initial
Purchasers shall have received such executed counterparts.

(g) Additional Documents. On or before the Closing Date, the Initial Purchasers
and counsel for the Initial Purchasers shall have received such documents as
they may reasonably require for the purposes of enabling them to pass upon the
issuance and sale of the Securities as contemplated herein, or in order to
evidence the accuracy of any of the representations and warranties, or the
satisfaction of any of the conditions or agreements, herein contained.

If any condition specified in this Section 5 is not satisfied when and as
required to be satisfied, this Agreement may be terminated by the Representative
by notice to the Company at any time on or prior to the Closing Date, which
termination shall be without liability on the part of any party to any other
party, except that Sections 4, 6, 8 and 9 hereof shall at all times be effective
and shall survive such termination.

SECTION 6. Reimbursement of Initial Purchasers’ Expenses. If this Agreement is
terminated by the Representative pursuant to Section 5 or 10 hereof, including
if the sale to the Initial Purchasers of the Securities on the Closing Date is
not consummated because of any refusal, inability or failure on the part of the
Company to perform any agreement herein or to comply with any provision hereof,
the Company agrees to reimburse the Initial Purchasers,

 

21



--------------------------------------------------------------------------------

severally, upon demand for all out-of-pocket expenses that shall have been
reasonably incurred by the Initial Purchasers in connection with the proposed
purchase and the offering and sale of the Securities, including, without
limitation, reasonable fees and disbursements of counsel, printing expenses,
travel expenses, postage, facsimile and telephone charges.

SECTION 7. Offer, Sale and Resale Procedures. Each of the Initial Purchasers, on
the one hand, and the Company and each of the Guarantors, on the other hand,
hereby agree to observe the following procedures in connection with the offer
and sale of the Securities:

(a) Offers and sales of the Securities will be made only by the Initial
Purchasers or Affiliates thereof qualified to do so in the jurisdictions in
which such offers or sales are made. Each such offer or sale shall only be made
to persons whom the offeror or seller reasonably believes to be Qualified
Institutional Buyers or non-U.S. persons outside the United States to whom the
offeror or seller reasonably believes offers and sales of the Securities may be
made in reliance upon Regulation S upon the terms and conditions set forth in
Annex I hereto, which Annex I is hereby expressly made a part hereof.

(b) No general solicitation or general advertising (within the meaning of Rule
502 under the Securities Act) will be used in the United States in connection
with the offering of the Securities.

(c) Upon original issuance by the Company, and until such time as the same is no
longer required under the applicable requirements of the Securities Act, the
Notes (and all securities issued in exchange therefor or in substitution
thereof, other than the Exchange Notes) shall bear a legend substantially to the
effect set forth in “Notice to Investors” in the Preliminary Offering
Memorandum.

Following the sale of the Securities by the Initial Purchasers to Subsequent
Purchasers pursuant to the terms hereof, the Initial Purchasers shall not be
liable or responsible to the Company for any losses, damages or liabilities
suffered or incurred by the Company, including any losses, damages or
liabilities under the Securities Act, arising from or relating to any resale or
transfer of any Security.

SECTION 8. Indemnification.

(a) Indemnification of the Initial Purchasers. Each of the Company and the
Guarantors, jointly and severally, agrees to indemnify and hold harmless each
Initial Purchaser, its affiliates, directors, officers and employees, and each
person, if any, who controls any Initial Purchaser within the meaning of the
Securities Act and the Exchange Act against any loss, claim, damage, liability
or expense, as incurred, to which such Initial Purchaser, affiliate, director,
officer, employee or controlling person may become subject, under the Securities
Act, the Exchange Act or other federal or state statutory law or regulation, or
at common law or otherwise (including in settlement of any litigation, if such
settlement is effected with the written consent of the Company), insofar as such
loss, claim, damage, liability or expense (or actions in respect thereof as
contemplated below) arises out of or is based: (i) upon any untrue statement or
alleged untrue statement of a material fact contained in the Preliminary
Offering Memorandum,

 

22



--------------------------------------------------------------------------------

the Pricing Term Sheet, any Company Additional Written Communication or the
Final Offering Memorandum (or any amendment or supplement thereto), or the
omission or alleged omission therefrom of a material fact necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading, and to reimburse each Initial Purchaser and each such
affiliate, director, officer, employee or controlling person for any and all out
of pocket expenses (including, subject to Section 8(c), the reasonable fees and
disbursements of counsel chosen by the Representative) as such expenses are
reasonably incurred by such Initial Purchaser or such affiliate, director,
officer, employee or controlling person in connection with investigating,
defending, settling, compromising or paying any such loss, claim, damage,
liability, expense or action; provided, however, that the foregoing indemnity
agreement shall not apply, with respect to an Initial Purchaser, to any loss,
claim, damage, liability or expense to the extent, but only to the extent,
arising out of or based upon any untrue statement or alleged untrue statement or
omission or alleged omission made in reliance upon and in conformity with
written information furnished to the Company by such Initial Purchaser through
the Representative expressly for use in the Preliminary Offering Memorandum, the
Pricing Term Sheet, any Company Additional Written Communication or the Final
Offering Memorandum (or any amendment or supplement thereto). The indemnity
agreement set forth in this Section 8(a) shall be in addition to any liabilities
that the Company may otherwise have.

(b) Indemnification of the Company and the Guarantors. Each Initial Purchaser
agrees, severally and not jointly, to indemnify and hold harmless the Company,
each Guarantor and each of their respective directors and officers and each
person, if any, who controls the Company or any Guarantor within the meaning of
the Securities Act or the Exchange Act, against any loss, claim, damage,
liability or expense, as incurred, to which the Company or any such director,
officer or controlling person may become subject, under the Securities Act, the
Exchange Act, or other federal or state statutory law or regulation, or at
common law or otherwise (including in settlement of any litigation, if such
settlement is effected with the written consent of such Initial Purchaser),
insofar as such loss, claim, damage, liability or expense (or actions in respect
thereof as contemplated below) arises out of or is based upon any untrue
statement or alleged untrue statement of a material fact contained in the
Preliminary Offering Memorandum, the Pricing Term Sheet, any Company Additional
Written Communication or the Final Offering Memorandum (or any amendment or
supplement thereto), or the omission or alleged omission therefrom of a material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, in each case to the
extent, but only to the extent, that such untrue statement or alleged untrue
statement or omission or alleged omission was made in the Preliminary Offering
Memorandum, the Pricing Term Sheet, any Company Additional Written Communication
or the Final Offering Memorandum (or any amendment or supplement thereto), in
reliance upon and in conformity with written information furnished to the
Company by such Initial Purchaser through the Representative expressly for use
therein; and to reimburse the Company, any Guarantor and each such director,
officer or controlling person for any and all expenses (including the fees and
disbursements of counsel) as such expenses are reasonably incurred by the
Company, any Guarantor or such director, officer or controlling person in
connection with investigating, defending, settling, compromising or paying any
such loss, claim, damage, liability, expense or action. Each of the Company and
the Guarantors hereby acknowledges that the only information that the Initial
Purchasers through the Representative have furnished to the Company expressly
for use in the Preliminary Offering Memorandum, the Pricing Term Sheet, any
Company Additional Written

 

23



--------------------------------------------------------------------------------

Communication or the Final Offering Memorandum (or any amendment or supplement
thereto) are the statements set forth in the fifth, tenth, eleventh and twelfth
paragraphs under the caption “Plan of Distribution” in the Preliminary Offering
Memorandum and the Final Offering Memorandum. The indemnity agreement set forth
in this Section 8(b) shall be in addition to any liabilities that each Initial
Purchaser may otherwise have.

(c) Notifications and Other Indemnification Procedures. Promptly after receipt
by an indemnified party under this Section 8 of notice of the commencement of
any action, such indemnified party will, if a claim in respect thereof is to be
made against an indemnifying party under this Section 8, notify the indemnifying
party in writing of the commencement thereof; provided that the failure to so
notify the indemnifying party will not relieve it from any liability which it
may have to any indemnified party under this Section 8 except to the extent that
it has been materially prejudiced by such failure (through the forfeiture of
substantive rights and defenses) and shall not relieve the indemnifying party
from any liability that the indemnifying party may have to an indemnified party
other than under this Section 8. In case any such action is brought against any
indemnified party and such indemnified party seeks or intends to seek indemnity
from an indemnifying party, the indemnifying party will be entitled to
participate in and, to the extent that it shall elect, jointly with all other
indemnifying parties similarly notified, by written notice delivered to the
indemnified party promptly after receiving the aforesaid notice from such
indemnified party, to assume the defense thereof with counsel reasonably
satisfactory to such indemnified party; provided, however, if the defendants in
any such action include both the indemnified party and the indemnifying party
and the indemnified party shall have reasonably concluded that a conflict may
arise between the positions of the indemnifying party and the indemnified party
in conducting the defense of any such action or that there may be legal defenses
available to it and/or other indemnified parties which are different from or
additional to those available to the indemnifying party, the indemnified party
or parties shall have the right to select separate counsel to assume such legal
defenses and to otherwise participate in the defense of such action on behalf of
such indemnified party or parties. Upon receipt of notice from the indemnifying
party to such indemnified party of such indemnifying party’s election so to
assume the defense of such action and approval by the indemnified party of
counsel, the indemnifying party will not be liable to such indemnified party
under this Section 8 for any legal or other expenses subsequently incurred by
such indemnified party in connection with the defense thereof unless (i) the
indemnified party shall have employed separate counsel in accordance with the
proviso to the immediately preceding sentence (it being understood, however,
that the indemnifying party shall not be liable for the expenses of more than
one separate counsel (other than local counsel), which shall be selected by the
Representative (in the case of counsel representing the Initial Purchasers or
their related persons), representing the indemnified parties who are parties to
such action) or (ii) the indemnifying party shall not have employed counsel
reasonably satisfactory to the indemnified party to represent the indemnified
party within a reasonable time after notice of commencement of the action, in
each of which cases the reasonable fees and expenses of counsel shall be at the
expense of the indemnifying party.

(d) Settlements. The indemnifying party under this Section 8 shall not be liable
for any settlement of any proceeding effected without its written consent, which
will not be unreasonably withheld, but if settled with such consent or if there
be a final judgment for the plaintiff, the indemnifying party agrees to
indemnify the indemnified party against any loss, claim, damage, liability or
expense by reason of such settlement or judgment. Notwithstanding

 

24



--------------------------------------------------------------------------------

the foregoing sentence, if at any time an indemnified party shall have requested
an indemnifying party to reimburse the indemnified party for reasonable fees and
expenses of counsel as contemplated by this Section 8, the indemnifying party
agrees that it shall be liable for any settlement of any proceeding effected
without its written consent if (i) such settlement is entered into more than 30
days after receipt by such indemnifying party of the aforesaid request and
(ii) such indemnifying party shall not have reimbursed the indemnified party in
accordance with such request or disputed in good faith the indemnified party’s
entitlement to such reimbursement prior to the date of such settlement. No
indemnifying party shall, without the prior written consent of the indemnified
party, effect any settlement, compromise or consent to the entry of judgment in
any pending or threatened action, suit or proceeding in respect of which any
indemnified party is or could have been a party and indemnity was or could have
been sought hereunder by such indemnified party, unless such settlement,
compromise or consent (i) includes an unconditional release of such indemnified
party from all liability on claims that are the subject matter of such action,
suit or proceeding and (ii) does not include any statements as to or an
admission of fault, culpability or failure to act by or on behalf of any
indemnified party.

SECTION 9. Contribution. If the indemnification provided for in Section 8 hereof
is for any reason held to be unavailable to or otherwise insufficient to hold
harmless an indemnified party in respect of any losses, claims, damages,
liabilities or expenses referred to therein, then each indemnifying party shall
contribute to the aggregate amount paid or payable by such indemnified party, as
incurred, as a result of any losses, claims, damages, liabilities or expenses
referred to therein (i) in such proportion as is appropriate to reflect the
relative benefits received by the Company and the Guarantors, on the one hand,
and the Initial Purchasers, on the other hand, from the offering of the
Securities pursuant to this Agreement or (ii) if the allocation provided by
clause (i) above is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause
(i) above but also the relative fault of the Company and the Guarantors, on the
one hand, and the Initial Purchasers, on the other hand, in connection with the
statements or omissions or inaccuracies in the representations and warranties
herein which resulted in such losses, claims, damages, liabilities or expenses,
as well as any other relevant equitable considerations. The relative benefits
received by the Company and the Guarantors, on the one hand, and the Initial
Purchasers, on the other hand, in connection with the offering of the Securities
pursuant to this Agreement shall be deemed to be in the same respective
proportions as the total net proceeds from the offering of the Securities
pursuant to this Agreement (before deducting expenses) received by the Company
and the Guarantors, and the total discount received by the Initial Purchasers
bear to the aggregate initial offering price of the Securities. The relative
fault of the Company and the Guarantors, on the one hand, and the Initial
Purchasers, on the other hand, shall be determined by reference to, among other
things, whether any such untrue or alleged untrue statement of a material fact
or omission or alleged omission to state a material fact or any such inaccurate
or alleged inaccurate representation or warranty relates to information supplied
by the Company and the Guarantors, on the one hand, or the Initial Purchasers,
on the other hand, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission or
inaccuracy.

The amount paid or payable by a party as a result of the losses, claims,
damages, liabilities and expenses referred to above shall be deemed to include,
subject to the limitations set forth in Section 8 hereof, any out of pocket
legal or other fees or expenses reasonably incurred

 

25



--------------------------------------------------------------------------------

by such party in connection with investigating or defending any action or claim.
The provisions set forth in Section 8 hereof with respect to notice of
commencement of any action shall apply if a claim for contribution is to be made
under this Section 9; provided, however, that no additional notice shall be
required with respect to any action for which notice has been given under
Section 8 hereof for purposes of indemnification.

The Company, the Guarantors and the Initial Purchasers agree that it would not
be just and equitable if contribution pursuant to this Section 9 were determined
by pro rata allocation (even if the Initial Purchasers were treated as one
entity for such purpose) or by any other method of allocation which does not
take account of the equitable considerations referred to in this Section 9.

Notwithstanding the provisions of this Section 9, no Initial Purchaser shall be
required to contribute any amount in excess of the discount received by such
Initial Purchaser in connection with the Securities distributed by it. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11 of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation. The Initial Purchasers’ obligations
to contribute pursuant to this Section 9 are several, and not joint, in
proportion to their respective commitments as set forth opposite their names in
Schedule A. For purposes of this Section 9, each director, officer and employee
of an Initial Purchaser and each person, if any, who controls an Initial
Purchaser within the meaning of the Securities Act and the Exchange Act shall
have the same rights to contribution as such Initial Purchaser, and each
director of the Company or any Guarantor, and each person, if any, who controls
the Company or any Guarantor with the meaning of the Securities Act and the
Exchange Act shall have the same rights to contribution as the Company and the
Guarantors.

SECTION 10. Termination of this Agreement. Prior to the Closing Date, this
Agreement may be terminated by the Representative by notice given to the Company
if at any time: (i) trading or quotation in any of the Company’s securities
shall have been suspended or limited by the Commission or by the NASDAQ, or
trading in securities generally on either the NASDAQ or the NYSE shall have been
suspended or limited, or minimum or maximum prices shall have been generally
established on any of such quotation system or stock exchange by the Commission
or FINRA; (ii) a general banking moratorium shall have been declared by any of
federal, New York or Delaware authorities; (iii) there shall have occurred any
outbreak or escalation of national or international hostilities or any crisis or
calamity, or any change in the United States or international financial markets,
or any substantial change or development involving a prospective substantial
change in United States’ or international political, financial or economic
conditions, as in the judgment of the Representative is material and adverse and
makes it impracticable or inadvisable to proceed with the offering, sale or
delivery of the Securities in the manner and on the terms described in the
Pricing Disclosure Package or to enforce contracts for the sale of securities;
or (iv) in the judgment of the Representative there shall have occurred any
Material Adverse Change. Any termination pursuant to this Section 10 shall be
without liability on the part of (i) the Company or any Guarantor to any Initial
Purchaser, except that the Company and the Guarantors shall be obligated to
reimburse the expenses of the Initial Purchasers pursuant to Sections 4 and 6
hereof, (ii) any Initial Purchaser to the Company, or (iii) any party hereto to
any other party except that the provisions of Sections 8 and 9 hereof shall at
all times be effective and shall survive such termination.

 

26



--------------------------------------------------------------------------------

SECTION 11. Representations and Indemnities to Survive Delivery. The respective
indemnities, agreements, representations, warranties and other statements of the
Company, the Guarantors, their respective officers and the several Initial
Purchasers set forth in or made pursuant to this Agreement will remain in full
force and effect, regardless of any investigation made by or on behalf of any
Initial Purchaser, the Company, any Guarantor or any of their partners, officers
or directors or any controlling person, as the case may be, and will survive
delivery of and payment for the Securities sold hereunder and any termination of
this Agreement.

SECTION 12. Notices. All communications hereunder shall be in writing and shall
be mailed, hand delivered, couriered or facsimiled and confirmed to the parties
hereto as follows:

If to the Initial Purchasers:

Merrill Lynch, Pierce, Fenner & Smith

                     Incorporated

One Bryant Park

New York, New York 10036

Facsimile: (212) 901-7897

Attention: Legal Department

with a copy to (which shall not constitute notice):

Baker Botts L.L.P.

2001 Ross Avenue, Suite 600

Dallas, Texas 75201

Facsimile: (214) 661-4634

Attention: Douglass M. Rayburn

If to the Company or the Guarantors:

Cardtronics, Inc.

3250 Briarpark Drive, Suite 400

Houston, Texas 77042

Facsimile: (832) 308-4761

Attention: Mike Keller

with a copy to (which shall not constitute notice):

Vinson & Elkins L.L.P.

1001 Fannin Street, Suite 2500

Houston, Texas 77002-6760

Facsimile: (713) 615-5794

Attention: Gillian Hobson

Any party hereto may change the address or facsimile number for receipt of
communications by giving written notice to the others.

 

27



--------------------------------------------------------------------------------

SECTION 13. Successors. This Agreement will inure to the benefit of and be
binding upon the parties hereto, and to the benefit of the indemnified parties
referred to in Sections 8 and 9 hereof, and in each case their respective
successors, and no other person will have any right or obligation hereunder. The
term “successors” shall not include any Subsequent Purchaser or other purchaser
of the Securities as such from any of the Initial Purchasers merely by reason of
such purchase.

SECTION 14. Authority of the Representative. Any action by the Initial
Purchasers hereunder may be taken by the Representative on behalf of the Initial
Purchasers, and any such action taken by the Representative shall be binding
upon the Initial Purchasers.

SECTION 15. Partial Unenforceability. The invalidity or unenforceability of any
section, paragraph or provision of this Agreement shall not affect the validity
or enforceability of any other section, paragraph or provision hereof. If any
section, paragraph or provision of this Agreement is for any reason determined
to be invalid or unenforceable, there shall be deemed to be made such minor
changes (and only such minor changes) as are necessary to make it valid and
enforceable.

SECTION 16. Governing Law Provisions. THIS AGREEMENT AND ANY CLAIM, CONTROVERSY
OR DISPUTE ARISING UNDER OR RELATED TO THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK
APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED IN SUCH STATE WITHOUT REGARD
TO CONFLICTS OF LAW PRINCIPLES THEREOF.

Any legal suit, action or proceeding arising out of or based upon this Agreement
or the transactions contemplated hereby (“Related Proceedings”) may be
instituted in the competent federal courts of the United States of America
located in the City and County of New York or the competent courts of the State
of New York in each case located in the City and County of New York
(collectively, the “Specified Courts”), and each party irrevocably submits to
the exclusive jurisdiction (except for suits, actions, or proceedings instituted
in regard to the enforcement of a judgment of any Specified Court in a Related
Proceeding as to which such jurisdiction is non-exclusive) of the Specified
Courts in any Related Proceeding. Service of any process, summons, notice or
document by mail to such party’s address set forth above shall be effective
service of process for any Related Proceeding brought in any Specified Court.
The parties irrevocably and unconditionally waive any objection to the laying of
venue of any Specified Proceeding in the Specified Courts and irrevocably and
unconditionally waive and agree not to plead or claim in any Specified Court
that any Related Proceeding brought in any Specified Court has been brought in
an inconvenient forum. Each party not located in the United States irrevocably
appoints CT Corporation System as its agent to receive service of process or
other legal summons for purposes of any Related Proceeding that may be
instituted in any Specified Court.

SECTION 17. Default of One or More of the Several Initial Purchasers. If any one
or more of the several Initial Purchasers shall fail or refuse to purchase
Securities that it or they have agreed to purchase hereunder on the Closing
Date, and the aggregate number of Securities which such defaulting Initial
Purchaser or Initial Purchasers agreed but failed or refused to purchase does
not exceed 10% of the aggregate number of the Securities to be purchased on such

 

28



--------------------------------------------------------------------------------

date, the other Initial Purchasers shall be obligated, severally, in the
proportions that the number of Securities set forth opposite their respective
names on Schedule A bears to the aggregate number of Securities set forth
opposite the names of all such non-defaulting Initial Purchasers, or in such
other proportions as may be specified by the Initial Purchasers with the consent
of the non-defaulting Initial Purchasers, to purchase the Securities which such
defaulting Initial Purchaser or Initial Purchasers agreed but failed or refused
to purchase on the Closing Date. If any one or more of the Initial Purchasers
shall fail or refuse to purchase Securities and the aggregate number of
Securities with respect to which such default occurs exceeds 10% of the
aggregate number of Securities to be purchased on the Closing Date, and
arrangements satisfactory to the Initial Purchasers and the Company for the
purchase of such Securities are not made within 48 hours after such default,
this Agreement shall terminate without liability of any party to any other party
except that the provisions of Sections 4, 6, 8 and 9 hereof shall at all times
be effective and shall survive such termination. In any such case either the
Initial Purchasers or the Company shall have the right to postpone the Closing
Date, as the case may be, but in no event for longer than seven days in order
that the required changes, if any, to the Final Offering Memorandum or any other
documents or arrangements may be effected.

As used in this Agreement, the term “Initial Purchaser” shall be deemed to
include any person substituted for a defaulting Initial Purchaser under this
Section 17. Any action taken under this Section 17 shall not relieve any
defaulting Initial Purchaser from liability in respect of any default of such
Initial Purchaser under this Agreement.

SECTION 18. No Advisory or Fiduciary Responsibility. Each of the Company and the
Guarantors acknowledges and agrees that: (i) the purchase and sale of the
Securities pursuant to this Agreement, including the determination of the
offering price of the Securities and any related discounts and commissions, is
an arm’s-length commercial transaction between the Company and the Guarantors,
on the one hand, and the several Initial Purchasers, on the other hand, and the
Company and the Guarantors are capable of evaluating and understanding and
understand and accept the terms, risks and conditions of the transactions
contemplated by this Agreement; (ii) in connection with each transaction
contemplated hereby and the process leading to such transaction each Initial
Purchaser is and has been acting solely as a principal and is not the agent or
fiduciary of the Company, and the Guarantors or their respective affiliates,
stockholders, creditors or employees or any other party; (iii) no Initial
Purchaser has assumed or will assume an advisory or fiduciary responsibility in
favor of the Company and the Guarantors with respect to any of the transactions
contemplated hereby or the process leading thereto (irrespective of whether such
Initial Purchaser has advised or is currently advising the Company and the
Guarantors on other matters) or any other obligation to the Company and the
Guarantors except the obligations expressly set forth in this Agreement;
(iv) the several Initial Purchasers and their respective affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Company and the Guarantors, and the several Initial Purchasers have
no obligation to disclose any of such interests by virtue of any fiduciary or
advisory relationship; and (v) the Initial Purchasers have not provided any
legal, accounting, regulatory or tax advice with respect to the offering
contemplated hereby, and the Company and the Guarantors have consulted their own
legal, accounting, regulatory and tax advisors to the extent they deemed
appropriate.

 

29



--------------------------------------------------------------------------------

This Agreement supersedes all prior agreements and understandings (whether
written or oral) between the Company, the Guarantors and the several Initial
Purchasers, or any of them, with respect to the subject matter hereof. The
Company and the Guarantors hereby waive and release, to the fullest extent
permitted by law, any claims that the Company and the Guarantors may have
against the several Initial Purchasers with respect to any breach or alleged
breach of fiduciary duty.

SECTION 19. General Provisions. This Agreement constitutes the entire agreement
of the parties to this Agreement and supersedes all prior written or oral and
all contemporaneous oral agreements, understandings and negotiations with
respect to the subject matter hereof. This Agreement may be executed in two or
more counterparts, each one of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument. Delivery
of an executed counterpart of a signature page to this Agreement by telecopier,
facsimile or other electronic transmission (i.e., a “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart thereof. This Agreement
may not be amended or modified unless in writing by all of the parties hereto,
and no condition herein (express or implied) may be waived unless waived in
writing by each party whom the condition is meant to benefit. The section
headings herein are for the convenience of the parties only and shall not affect
the construction or interpretation of this Agreement.

[Signature pages follow]

 

30



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return to the Company the enclosed copies hereof, whereupon this
instrument, along with all counterparts hereof, shall become a binding agreement
in accordance with its terms.

 

Very truly yours, THE COMPANY   CARDTRONICS, INC.   By:  

/s/ J. Chris Brewster

    Name: J. Chris Brewster     Title: Chief Financial Officer GUARANTORS  

CARDTRONICS USA, INC.

CARDTRONICS HOLDINGS, LLC

ATM NATIONAL, LLC

  By:  

/s/ Michael E. Keller

    Name: Michael E. Keller     Title: General Counsel & Secretary

 

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

The foregoing Purchase Agreement is hereby confirmed and accepted by the Initial
Purchasers as of the date first above written.

 

MERRILL LYNCH, PIERCE, FENNER & SMITH

                    INCORPORATED

Acting on behalf of itself and as the Representative of the several Initial
Purchasers

By:   Merrill Lynch, Pierce, Fenner & Smith                        Incorporated

By:

 

/s/ Lex Maultsby

  Managing Director

 

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

SCHEDULE A

 

Initial Purchasers

   Aggregate
Principal
Amount of
Securities to be
Purchased  

Merrill Lynch, Pierce, Fenner & Smith

                      Incorporated

   $ 100,000,000   

J.P. Morgan Securities LLC

     62,500,000   

Wells Fargo Securities, LLC

     37,500,000   

HSBC Securities (USA) Inc.

     25,000,000   

Scotia Capital (USA) Inc.

     25,000,000   

Total

   $ 250,000,000   



--------------------------------------------------------------------------------

SCHEDULE B

PRICING TERM SHEET

Attached.



--------------------------------------------------------------------------------

PRICING SUPPLEMENT    STRICTLY CONFIDENTIAL

US$250,000,000

 

LOGO [g758193ex99_1logo.jpg]

CARDTRONICS, INC.

5.125% Senior Notes due 2022

July 14, 2014

 

 

This Pricing Supplement is qualified in its entirety by reference to the
Preliminary Offering Memorandum dated July 14, 2014. The information in this
Pricing Supplement supplements the Preliminary Offering Memorandum and
supersedes the information in the Preliminary Offering Memorandum to the extent
inconsistent with the information in the Preliminary Offering Memorandum.
Capitalized terms used but not defined in this Pricing Supplement have the
respective meanings ascribed to them in the Preliminary Offering Memorandum.

The notes have not been registered under the Securities Act of 1933, as amended
(the “Securities Act”), and are being offered only to qualified institutional
buyers pursuant to Rule 144A under the Securities Act and outside the United
States to non-U.S. persons in accordance with Regulation S under the Securities
Act. The notes are not transferable except in accordance with the restrictions
described under “Notice to Investors” in the Preliminary Offering Memorandum.

Terms Applicable to the 5.125% Senior Notes due 2022

 

Company:    Cardtronics, Inc. Principal Amount:    $250,000,000 Net Proceeds:   
$245,900,000 Title of Securities:    5.125% Senior Notes due 2022 (the “Notes”)
Final Maturity Date:    August 1, 2022 Issue Price:    100.000%, plus accrued
interest, if any, from July 28, 2014 Coupon:    5.125% Yield to Maturity:   
5.125% Interest Payment Dates:    August 1 and February 1, beginning on February
1, 2015 Record Dates:    July 15 and January 15 Optional Redemption:    On and
after August 1, 2017, the Company may redeem, upon prior notice as given as
provided in the Indenture, all or part of the Notes, at the redemption prices
(expressed as percentages of principal amount) set forth below plus accrued and
unpaid interest, if any, thereon, to the applicable redemption date, if redeemed
during the twelve-month period beginning on August 1 of the years indicated
below:    Year    Price    2017    103.844%    2018    102.563%    2019   
101.281%



--------------------------------------------------------------------------------

This Pricing Supplement is qualified in its entirety by reference to the

Preliminary Offering Memorandum dated July 14, 2014

 

   2020 and thereafter    100.000%    At any time prior to August 1, 2017, the
Company redeem, upon prior notice given as provided in the Indenture, all or
part of the Notes at a redemption price equal to the sum of 100% of the
principal amount thereof, plus the Applicable Premium as of the date of
redemption, plus accrued and unpaid interest, if any, to the date of redemption.
Optional Redemption with Equity Proceeds:    Up to 35% at 105.125% prior to
August 1, 2017 Initial Purchasers:   

Merrill Lynch, Pierce, Fenner & Smith

Incorporated

J.P. Morgan Securities, LLC

Wells Fargo Securities, LLC

HSBC Securities (USA) Inc.

Scotia Capital (USA) Inc.

Trade Date:    July 14, 2014 Settlement Date:    July 28, 2014 (T+10)
Denominations:    $2,000 and integral multiples of $1,000 in excess thereof
Distribution:    144A and Regulation S with registration rights as set forth in
the Preliminary Offering Memorandum CUSIP and ISIN Numbers:    144A Notes:   
Reg S Notes:    CUSIP: 14161H AH1    CUSIP: U14148 AC1    ISIN: US14161HAH12   
ISIN: USU14148AC11

Other information (including financial information) presented in the Preliminary
Offering Memorandum is deemed to have changed to the extent effected by the
changes described herein.

This material is confidential and is for your information only and is not
intended to be used by anyone other than you. This information does not purport
to be a complete description of these Notes or the offering. Please refer to the
Preliminary Offering Memorandum for a complete description.

Any disclaimers or other notices that may appear below are not applicable to
this communication and should be disregarded. Such disclaimers or other notices
were automatically generated as a result of this communication being sent via
Bloomberg email or another communication system.



--------------------------------------------------------------------------------

SCHEDULE C

Cardtronics USA, Inc.

Cardtronics Holdings, LLC

Cardtronics Limited

Bank Machine (Acquisitions) Limited

Bank Machine Limited

Green Team Services Limited

New Wave ATM Installations Limited

Cardtronics Creative UK LP

Cardtronics Creative (Holdings) UK Limited

ATM National, LLC

Cardtronics de Mexico S.A. de C.V.

Cardtronics Canada, Ltd.

Cardtronics DR, LLC

Cardtronics Europe Limited



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF OPINION OF VINSON & ELKINS L.L.P.

Attached.



--------------------------------------------------------------------------------

On the basis of the foregoing, and subject to the limitations and qualifications
hereinafter set forth, we are of the opinion that:

(i) The Company is validly existing as a corporation in good standing under the
laws of the State of Delaware, with corporate power and authority to own or
lease its properties and to conduct its business in all material respects as
described in the Pricing Disclosure Package and the Final Offering Memorandum;
the Company is duly qualified to do business as a foreign corporation and is in
good standing in each jurisdiction listed on Schedule I to this opinion, except
where the failure to be so qualified and in good standing would not,
individually or in the aggregate, result in a Material Adverse Change.

(ii) Each Guarantor is a validly existing corporation or limited liability
company and is in good standing under the laws of the jurisdiction of its
incorporation or formation, with full corporate or limited liability company
power and authority to own or lease its properties and to conduct its business
in all material respects as described in the Pricing Disclosure Package and the
Final Offering Memorandum.

(iii) Each of the Company and the Guarantors has all requisite corporate or
limited liability company power and authority to execute, deliver and perform
its obligations under the Transaction Documents to which it is a party.

(iv) The Indenture meets the requirements for qualification under the Trust
Indenture Act of 1939, as amended (the “TIA”); the Indenture has been duly
authorized by the Company and the Guarantors and, when duly executed and
delivered by the Company and the Guarantors (assuming the due authorization,
execution and delivery thereof by the Trustee), will constitute the valid and
binding agreement of the Company and the Guarantors, enforceable against the
Company and the Guarantors in accordance with its terms, except as the
enforcement thereof may be limited by the Enforceability Exceptions and except
as rights to indemnification and contribution may be limited by applicable law.

(v) The Notes have been duly authorized for issuance and sale by the Company
and, when duly executed by the Company, authenticated in the manner provided for
in the Indenture and delivered against payment of the purchase price by the
Initial Purchasers in accordance with the terms of the Purchase Agreement
(assuming the due authorization, execution and delivery of the Indenture by the
Trustee), will constitute the valid and legally binding obligations of the
Company enforceable against the Company in accordance with their terms, except
that the enforcement thereof may be limited by the Enforceability Exceptions,
and will be entitled to the benefits of the Indenture.

(vi) The Guarantees of the Notes have been duly authorized for issuance pursuant
to this Agreement and the Indenture. When the Notes have been authenticated in
the manner provided for in the Indenture and issued and delivered against
payment of the purchase price therefor and assuming the due authorization,
execution and delivery of the Indenture by the Trustee, the Guarantees will
constitute valid and binding agreements of the Guarantors, enforceable in
accordance with their terms, except as the enforcement thereof may be limited by
the Enforceability Exceptions, and will be entitled to the benefits of the
Indenture.

 

Exhibit A-2



--------------------------------------------------------------------------------

(vii) The Exchange Notes have been duly and validly authorized for issuance by
the Company, and when issued and authenticated in accordance with the terms of
the Indenture, the Registration Rights Agreement and the Exchange Offer
(assuming the due authorization, execution and delivery of the Indenture by the
Trustee), will constitute valid and binding obligations of the Company,
enforceable against the Company in accordance with their terms, except as the
enforcement thereof may be limited by the Enforceability Exceptions, and will be
entitled to the benefits of the Indenture.

(viii) The Guarantees of the Exchange Notes have been duly authorized for
issuance pursuant to this Agreement and the Indenture. When the Exchange Notes
have been authenticated in the manner provided for in the Indenture and issued
and delivered in accordance with the Registration Rights Agreement (assuming the
due authorization, execution and delivery of the Indenture by the Trustee), the
Guarantees of the Exchange Notes will constitute valid and binding agreements of
the Guarantors, enforceable in accordance with their terms, except as the
enforcement thereof may be limited by the Enforceability Exceptions, and will be
entitled to the benefits of the Indenture.

(ix) The Registration Rights Agreement has been duly authorized by the Company
and the Guarantors and, when duly executed and delivered by the Company and the
Guarantors (assuming the due authorization, execution and delivery thereof by
the Initial Purchasers), will constitute a valid and binding agreement of the
Company and the Guarantors, enforceable against each of the Company and the
Guarantors in accordance with its terms, except as the enforcement thereof may
be limited by the Enforceability Exceptions and except as rights to
indemnification and contribution may be limited by applicable law.

(x) The Purchase Agreement has been duly authorized, executed and delivered by
the Company and each Guarantor.

(xi) The execution and delivery of the Transaction Documents by the Company and
the Guarantors party thereto and the consummation of the transactions
contemplated thereby (including, without limitation, the issuance and sale of
the Securities by the Company and the Guarantors to the Initial Purchasers) will
not conflict with, result in any breach or violation of or constitute a Default
or Debt Repayment Triggering Event under (a) the charter, bylaws or other
organizational document of the Company or the Guarantors, (b) any of the terms
or provisions of the Credit Agreement or any agreement or instrument filed as an
exhibit to the Company’s Annual Report on Form 10-K for the year ended
December 31, 2013 (the “2013 Annual Report”) or any other report filed by the
Company with the Commission under Section 13(a) of the Exchange Act after the
date the 2013 Annual Report and through the dates of the Pricing Disclosure
Package or the Final Offering Memorandum, which reports are incorporated by
reference in the Pricing Disclosure Package and the Final Offering Memorandum,
(c) the laws of the State of Texas, the State of New York, the DGCL, the DLLCA
or the federal laws of the United States of America or (d) any decree, judgment
or order known to us of any Delaware, New York or federal court to which any of
the Company and the Guarantors or any of their properties is subject; except in
the case of clauses (b), (c) and (d) for such breaches, violations or defaults
which individually or in the aggregate would not reasonably be expected to
result in a Material Adverse Change; and provided, however, that we express no
opinion in clause (c) of this paragraph with respect to any provision of United
States federal securities laws, state securities laws, rules or regulations or
any state or federal anti-fraud statute, rule or regulation.

 

Exhibit A-3



--------------------------------------------------------------------------------

(xii) No approval, consent, order, authorization, registration, qualification or
filing by or with any governmental body is necessary to be obtained or made by
the Company and the Guarantors under the DGCL, the DLLCA or any federal or Texas
or New York statute applicable to the Company and the Guarantors in connection
with (a) the execution and delivery by the Company and the Guarantors of the
Transaction Documents, (b) the issuance and sale of the Securities by the
Company and the Guarantors to the Initial Purchasers pursuant to the Purchase
Agreement and (c) the consummation by the Company of the transactions
contemplated by the Purchase Agreement except (i) such that have been obtained
or made, (ii) such as may be required under Blue Sky laws or the bylaws and
rules of FINRA in connection with the purchase and resale of the Notes by the
Initial Purchasers in the manner contemplated in the Purchase Agreement and in
the Pricing Disclosure Package and Final Offering Memorandum, in each case, as
to which we express no opinion and (iii) such as may be required under the
federal securities laws, as to which we express no opinion other than the
opinion provided in paragraph (xiv) below.

(xiii) Neither the Company nor any Guarantor is, and immediately after giving
effect to the sale of the Securities in accordance with the Purchase Agreement
and the application of the net proceeds therefrom as described in the Final
Offering Memorandum under the caption “Use of Proceeds,” will be, required to
register as an “investment company” within the meaning of the Investment Company
Act of 1940, as amended.

(xiv) Assuming the accuracy of the representations and warranties of the Initial
Purchasers contained in the Purchase Agreement and their compliance with their
agreements set forth therein, (a) no registration under the Securities Act of
1933, as amended, is required in connection with the offer, sale and delivery of
the Securities to the Initial Purchasers under the Purchase Agreement or in
connection with the initial resale of such Securities by the Initial Purchasers
in the manner contemplated by the Purchase Agreement, the Pricing Disclosure
Package and the Final Offering Memorandum and (b) prior to the commencement of
the Exchange Offer or the effectiveness of any registration statement prepared
in connection with the Company’s obligations under the Registration Rights
Agreement, the Indenture is not required to be qualified under the TIA, it being
understood that we do not express any opinion as to any subsequent resale of any
Notes.

(xv) The statements under the captions “Description of Notes” and “Certain U.S.
Federal Income Tax Considerations” in the Pricing Disclosure Package and the
Final Offering Memorandum, insofar as such statements relate to statements of
law or summaries of documents referred to therein or of legal conclusions, have
been reviewed by us and such statements of law and summaries of documents are
accurate summaries in all material respects.

In addition, we have participated in conferences with officers and other
representatives of the Company and the Guarantors and representatives of their
independent registered public accountants at which the contents of the Pricing
Disclosure Package and the Final Offering Memorandum and related matters were
discussed. Although we have not independently verified, and do not pass upon and
do not assume any responsibility for the accuracy, completeness or

 

Exhibit A-4



--------------------------------------------------------------------------------

fairness of the statements contained in the Pricing Disclosure Package and the
Final Offering Memorandum (except to the extent specified in paragraph (xv)), we
advise you that, based on the foregoing, no facts have come to our attention
that lead us to believe that:

(a) the Pricing Disclosure Package, as of the Time of Sale (other than the
financial statements and notes or schedules thereto and the auditor’s reports
thereon included in the Pricing Disclosure Package or other financial or
accounting data contained in or incorporated by reference into or omitted from
the Pricing Disclosure Package, as to which we express no comment or belief),
contained an untrue statement of a material fact or omitted to state a material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; and

(b) the Final Offering Memorandum (other than the financial statements and notes
or schedules thereto and the auditor’s reports thereon included in the Financial
Offering Memorandum or other financial or accounting data contained in or
incorporated by reference into or omitted from the Financial Offering
Memorandum, as to which we express no comment or belief), as of its date and as
of the date hereof, contained or contains an untrue statement of a material fact
or omitted or omits to state a material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.

The opinions contained herein are limited to matters involving the DGCL, the
DLLCA, the laws of the State of New York, the laws of the State of Texas and the
federal laws of the United States of America to the extent specifically referred
to herein. This letter is being furnished to the Initial Purchasers in
connection with the proposed purchase by the Initial Purchasers of the
Securities on the date hereof in accordance with the Purchase Agreement and may
not be furnished to or relied upon by any other person or for any other purpose.
No other use or distribution of this letter may be made without our prior
written consent. This letter speaks as of the date hereof, and we disclaim any
obligation to update it.

 

Exhibit A-5



--------------------------------------------------------------------------------

ANNEX I

Resale Pursuant to Regulation S or Rule 144A. Each Initial Purchaser understands
that:

Such Initial Purchaser agrees that it has not offered or sold and will not offer
or sell the Securities in the United States or to, or for the benefit or account
of, a U.S. person (other than a distributor), in each case, as defined in
Rule 902 of Regulation S (i) as part of its distribution at any time and
(ii) otherwise until 40 days after the later of the commencement of the offering
of the Securities pursuant hereto and the Closing Date, other than in accordance
with Regulation S or another exemption from the registration requirements of the
Securities Act. Such Initial Purchaser agrees that, during such 40-day
restricted period, it will not cause any advertisement with respect to the
Securities (including any “tombstone” advertisement) to be published in any
newspaper or periodical or posted in any public place and will not issue any
circular relating to the Securities, except such advertisements as are permitted
by and include the statements required by Regulation S.

Such Initial Purchaser agrees that, at or prior to confirmation of a sale of
Securities by it to any distributor, dealer or person receiving a selling
concession, fee or other remuneration during the 40-day restricted period
referred to in Rule 903 of Regulation S, it will send to such distributor,
dealer or person receiving a selling concession, fee or other remuneration a
confirmation or notice to substantially the following effect:

“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933, as amended (the “Securities Act”), and may not be
offered and sold within the United States or to, or for the account or benefit
of, U.S. persons (i) as part of your distribution at any time or (ii) otherwise
until 40 days after the later of the date the Securities were first offered to
persons other than distributors in reliance upon Regulation S and the Closing
Date, except in either case in accordance with Regulation S under the Securities
Act (or in accordance with Rule 144A under the Securities Act or to accredited
investors in transactions that are exempt from the registration requirements of
the Securities Act), and in connection with any subsequent sale by you of the
Securities covered hereby in reliance on Regulation S under the Securities Act
during the period referred to above to any distributor, dealer or person
receiving a selling concession, fee or other remuneration, you must deliver a
notice to substantially the foregoing effect. Terms used above have the meanings
assigned to them in Regulation S under the Securities Act.”

 

Annex I-1